DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4/12/19.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25: this claim recites “the wire runs... over the structural adhesive.” However, claim 21, from which claim 25 depends, recites two structural adhesives – “a structural adhesive” connecting the substrate to a bottom surface of the actuator frame (claim 21, lines 6-7) and “a structural adhesive” connecting the mirror with the top surface of the actuator frame (claim 21, final 3 lines). Thus, it is unclear whether claim 25 recites the wire runs over both structural adhesives, or only over one structural adhesive.
Appropriate correction is required. For purposes of examination, claim 25 is interpreted to mean “the wire runs... over the structural adhesives connecting the substrate with the bottom surface of the actuator and the mirror with the top surface of the actuator frame.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-15 & 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2012/0160557 A1, from IDS) in view of Akanuma et al. (US 2015/0062683 A1, previously cited), further in view of Iwasaki (US 2011/0141537 A1, previously cited).
Yamada, Akanuma and Iwasaki disclose optical deflectors. Therefore, they are analogous art.
Regarding claim 1, Yamada discloses a wire bonded common electrical connection in a piezoelectric micro-electro-mechanical system (MEMS) scanning mirror system, the system comprising: an actuator frame (Figs. 5A-B: 30 – fixing frame) consisting of a material (see Figs. 5A-B: material forming fixing frame 30/element 40; para [0119]: silicon) coated with a coating (Figs. 5A-B: 31 – electrode pads) that enables a wire (see Fig. 5A) to bond onto a surface of the actuator frame to form a wire bonding (see Figs. 5A-B: electrode pads 31 enable the illustrated wire to bond to fixing frame 30); at least one actuator attached to a top surface of the actuator frame (Figs 1 & 5A-B: 23 – driving sources; para [0115]: piezoelectric); a mirror extending across a gap in a central mounting member of the actuator frame (Figs. 1 & 5A: mirror) and attached via anchor portions of the mirror (Figs. 1 & 5A: 12 – twisting beams) to the top surface of the actuator frame; and a substrate connected to a bottom surface of the actuator frame (Figs. 5A-B: 70 – board) with a structural adhesive (Fig. 5B: 65 – adhesive), an electrical pad on the substrate (Fig. 5A: 71 – terminal pads) enabling an electrical connection between the top electrode on the top surface of the at least one actuator and the substrate, the mirror and the substrate, and the top surface of the actuator frame to the substrate (terminal pads 71 are seen to enable such connections).
Yamada neither teaches nor suggests the actuator has a top electrode on a top surface of the at least one actuator and a bottom electrode on a bottom surface of the at least one actuator, the at least one actuator attached to a top surface of the actuator frame with a partially conductive adhesive.
However, Akanuma discloses an actuator including a top electrode (Fig. 5A: 20b – drive-use electrode) on a top surface of the at least one actuator (Fig. 5A: 13f – drive-use piezoelectric element) and a bottom electrode on a bottom surface of the at least one actuator (Fig. 5A: 20a –drive-use electrode), the at least one actuator attached to a top surface of an actuator frame (Fig. 5A: 13d – cantilever) with a partially conductive adhesive (Fig. 5A: adhesive; para [0098]: titanium). Among the benefits of this configuration includes securely attaching the actuator to the actuator frame and enabling driving of the mirror.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamada such that the actuator has a top electrode on a top surface of the at least one actuator and a bottom electrode on a bottom surface of the at least one actuator, the at least one actuator attached to a top surface of the actuator frame with a partially conductive adhesive, as taught by Akanuma, in order to securely attach the actuator to the actuator frame and enable driving of the mirror.
Yamada and Akanuma neither teaches nor suggests the mirror is attached with the structural adhesive.
However, Iwasaki discloses a system in which a mirror is attached to a top surface of an actuator frame with a structural adhesive (Figs. 1-2 & paras [0040]-[0042]). Among the benefits of this modification includes ensuring a secure attachment of the mirror.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamada and Akanuma such that the mirror is attached with the structural adhesive, as taught by Iwasaki, in order to ensure the mirror is securely attached.
Regarding claim 2, Yamada, Akanuma and Iwasaki disclose the bottom electrode on the bottom surface of the at least one actuator is shorted to the top surface of the actuator frame by the partially conductive adhesive (see Yamada para [0119]: actuator frame may be formed from a SOI structure; thus, is it seen to be inherent that Akanuma’s electrode and titanium adhesive, when in contact with Yamada’s SOI structure, would result in a short as claimed).  
Regarding claim 3, Yamada, Akanuma and Iwasaki disclose the at least one actuator is stressed or compressed when an electric field is applied to the top electrode or the bottom electrode of the at least one actuator (see Akanuma Fig. 5A: piezoelectric actuator).
Regarding claim 4, Yamada, Akanuma and Iwasaki disclose stress or compression of the at least one actuator is transferred to the anchor portions of the mirror via the top surface of the actuator frame causing the anchor portions to tilt (see Yamada Fig. 5A & Akanuma Figs. 5A & 10; it would be understood by an ordinarily skilled artisan that this would occur when an electric field is applied).  
Regarding claim 5, Yamada, Akanuma and Iwasaki disclose the tilt of the anchor portions of the mirror cause the mirror to tilt (see Yamada Fig. 5A & Akanuma Fig. 5A; it would be understood by an ordinarily skilled artisan that the mirror would tilt as the anchor portions tilt).  
Regarding claim 9, Yamada, Akanuma and Iwasaki neither teach nor suggest the structural adhesive connecting the substrate and the bottom surface of the actuator frame has no conductive properties (Akanuma para [0140]: any adhesive may be used).  
However, Iwasaki generally teaches the use of non-conductive adhesive to adhere elements that do not require an electrical connection (paras [0040]-[0042]). It is noted that because the Yamada-Akanuma-Iwasaki combination teaches using a non-conductive adhesive to attach the mirror to the actuator frame, it would be cost-effective to use the same adhesive to connect the substrate and the actuator frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamada, Akanuma and Iwasaki such that the structural adhesive connecting the substrate and the bottom surface of the actuator frame has no conductive properties in view of Iwasaki’s general teaching of non-conductive adhesives, in order to reduce costs.
Regarding claim 10, Yamada, Akanuma and Iwasaki disclose the electrical connection comprises four wire bonds between the top electrode on the top surface of each of four actuators and the substrate (see Yamada Figs. 5A-B & para [0117]: driving sources 23 are electrically connected to the electrode pads 31).  
Regarding claim 11, Yamada, Akanuma and Iwasaki disclose the electrical connection comprises four wire bonds enabling the electrical connection between the mirror and the substrate (Yamada Fig. 5A: the illustrated connections are seen to enable such connection; the present claim language is not seen to require a direct electrical connection via wire bond).  
Regarding claim 12, Yamada, Akanuma and Iwasaki disclose the electrical connection comprises two wire bonds enabling the electrical connection between the top surface of the actuator frame and the substrate (Yamada Fig. 5A; the term “comprises” is open-ended and is seen to include the possibility of more than two wire bonds).  
Regarding claim 13, Akanuma discloses a wire bonded common electrical connection in a piezoelectric micro-electro-mechanical system (MEMS) scanning mirror system, the system comprising: an actuator frame (Figs. 5A-B: 30 – fixing frame) coated with a coating (Figs. 5A-B: 31 – electrode pads) that enables a wire (see Fig. 5A) to bond onto a surface of the actuator frame to form a wire bonding (see Figs. 5A-B: electrode pads 31 enable the illustrated wire to bond to fixing frame 30); at least one actuator attached to a top surface of the actuator frame (Figs 1 & 5A-B: 23 – driving sources; para [0115]: piezoelectric); a mirror extending across a gap in a central mounting member of the actuator frame (Figs. 1 & 5A: mirror) via anchor portions of the mirror to the top surface of the actuator frame (Figs. 1 & 5A: 12 – twisting beams); and a substrate connected to a bottom surface of the actuator frame (Figs. 5A-B: 70 – board) with a structural adhesive (Fig. 5B: 65 – adhesive), an electrical pad on the substrate (Fig. 5A: 71 – terminal pads) enabling an electrical connection between the top surface of the actuator frame and the substrate (terminal pads 71 are seen to enable such connection).  
Yamada neither teaches nor suggests the actuator is attached to the top surface of the actuator frame with a partially conductive adhesive.
However, Akanuma discloses an actuator (Fig. 5A: 13f – drive-use piezoelectric element) attached to a top surface of an actuator frame (Fig. 5A: 13d – cantilever) with a partially conductive adhesive (Fig. 5A: adhesive; para [0098]: titanium). Among the benefits of this configuration includes securely attaching the actuator to the actuator frame and enabling driving of the mirror.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamada such that the actuator is attached to the top surface of the actuator frame with a partially conductive adhesive, as taught by Akanuma, in order to securely attach the actuator to the actuator frame and enable driving of the mirror.
Yamada and Akanuma neither teach nor suggest the mirror is attached with a structural adhesive.
However, Iwasaki discloses a system in which a mirror is attached to a top surface of an actuator frame with a structural adhesive (Figs. 1-2 & paras [0040]-[0042]). Among the benefits of this modification includes ensuring a secure attachment of the mirror.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamada and Akanuma such that the mirror is attached with a structural adhesive, as taught by Iwasaki, in order to ensure the mirror is securely attached.
Yamada, Akanuma and Iwasaki neither teach nor suggest structural adhesive connecting the substrate and the bottom surface of the actuator frame has no conductive properties.
However, Iwasaki generally teaches the use of non-conductive adhesive to adhere elements that do not require an electrical connection (paras [0040]-[0042]). It is noted that because the Yamada-Akanuma-Iwasaki combination teaches using a non-conductive adhesive to attach the mirror to the actuator frame, it would be cost-effective to use the same adhesive to connect the substrate and the actuator frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamada, Akanuma and Iwasaki such that the structural adhesive connecting the substrate and the bottom top surface of the actuator frame has no conductive properties in view of Iwasaki’s general teaching of non-conductive adhesives, in order to reduce costs.
Regarding claim 14, Yamada, Akanuma and Iwasaki disclose the electrical pad on the substrate further enables an electrical connection between a top electrode (Akanuma Fig. 5A: 20b – drive-use electrode) on the top surface of the at least one actuator (Akanuma Fig. 5A: 13f drive-use piezoelectric element) and the substrate and the mirror and the substrate (Yamada’s terminal pads 71 are seen to enable such connections in the Yamada-Akanuma-Iwasaki system).  
Regarding claim 15, Yamada, Akanuma and Iwasaki disclose the at least one actuator comprises a top electrode (Akanuma Fig. 5A: 20b – drive-use electrode) on the top surface of the at least one actuator (Akanuma Fig. 5A: 13f drive-use piezoelectric element) and a bottom electrode (Akanuma Fig. 5A: 20b – drive-use electrode) on a bottom surface of the at least one actuator.
Regarding claim 21, Yamada discloses a wire bonded common electrical connection in a piezoelectric micro-electro-mechanical system (MEMS) scanning mirror system, the system comprising: an actuator frame (Figs. 5A-B: 30 – fixing frame) coated with a coating (Figs. 5A-B: 31 – electrode pads) that enables a wire (see Fig. 5A) to bond onto a surface of the actuator frame to form a wire bonding with a substrate (Figs. 5A-B: 70 – board) to enable electrical connection between the actuator frame and the substrate (see Figs. 5A-B: electrode pads 31 enable the illustrated wire to bond to fixing frame 30, which enables an electrical connection between fixing frame 30 and board 70);Page 6 of 17Application No. 16/382,876Attorney Docket No.: 28841.323995/405995-US-NP Response Filed 3/21/2022 Reply to Office Action of: 12/20/2021the substrate connected to a bottom surface of the actuator frame with a structural adhesive (Fig. 5B: 65 – adhesive; the connection is via fixing support member 50 and adhesive 60; the present language is not seen to require a direct connection between the substrate and the actuator frame via the structural adhesive), an electrical pad (Fig. 5A: 71 – terminal pads) on the substrate enabling an electrical connection between the top surface of the actuator frame and the substrate (see Fig. 5A: terminal pads 71 are seen to enable such connection); at least one actuator attached to a top surface of the actuator frame (Figs 1 & 5A-B: 23 – driving sources; para [0115]: piezoelectric); and a mirror (Figs. 1 & 5A: mirror) extending across a gap in a central mounting member of the actuator frame (see Fig. 5A) and via anchor portions of the mirror (Figs. 1 & 5A: 12 – twisting beams) to the top surface of the actuator frame (see Fig. 5A).  
Yamada neither teaches nor suggests the at least one actuator is attached to the top surface of the actuator frame with a partially conductive adhesive.
However, Akanuma discloses an actuator (Fig. 5A: 20b – drive-use electrode) attached to a top surface of an actuator frame (Fig. 5A: 13d – cantilever) with a partially conductive adhesive (Fig. 5A: adhesive; para [0098]: titanium). Among the benefits of this configuration includes securely attaching the actuator to the actuator frame and enabling driving of the mirror.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamada such that the actuator is attached to the top surface of the actuator frame with a partially conductive adhesive, as taught by Akanuma, in order to securely attach the actuator to the actuator frame and enable driving of the mirror.
Yamada and Akanuma neither teaches nor suggests the mirror extending across the gap in the central mounting member of the actuator frame and with a structural adhesive via anchor portions of the mirror to the top surface of the actuator frame.  
However, Iwasaki discloses a system in which a mirror is attached to a top surface of an actuator frame with a structural adhesive (Figs. 1-2 & paras [0040]-[0042]) via anchor portions of the mirror (Fig. 1A: 3 – beams). Among the benefits of this modification includes ensuring a secure attachment of the mirror.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamada and Akanuma such that the mirror extends across the gap in the central mounting member of the actuator frame and with a structural adhesive via anchor portions of the mirror to the top surface of the actuator frame, as taught by Iwasaki, in order to ensure the mirror is securely attached.
Regarding claim 22, Yamada, Akanuma and Iwasaki neither teach nor suggest the structural adhesive connecting the substrate to the bottom surface of the actuator frame has no conductive properties.
However, Iwasaki generally teaches the use of non-conductive adhesive to adhere elements that do not require an electrical connection (paras [0040]-[0042]). It is noted that because the Yamada-Akanuma-Iwasaki combination teaches using a non-conductive adhesive to attach the mirror to the actuator frame, it would be cost-effective to use the same adhesive to connect the substrate and the actuator frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamada, Akanuma and Iwasaki such that the structural adhesive connecting the substrate and the bottom top surface of the actuator frame has no conductive properties in view of Iwasaki’s general teaching of non-conductive adhesives, in order to reduce costs.
Regarding claim 23, Yamada, Akanuma and Iwasaki disclose the wire is bond on two ends, a first end is bond onto the surface of the actuator frame and a second end is bond onto the substrate (see Yamada Fig. 5A: via electrode/terminal pads 31 & 71).  
Regarding claim 24, Yamada, Akanuma and Iwasaki disclose the wire runs from the top surface of the actuator frame and onto an electrical pad on the substrate (Yamada Fig. 5A: via electrode pad 31).  
Regarding claim 25 (as understood by the current claim language), Yamada, Akanuma and Iwasaki disclose the wire runs from the top surface of the actuator frame, over the structural adhesives connecting the substrate with the bottom surface of the actuator and the mirror with the top surface of the actuator frame, and onto the surface of the substrate (see Yamada Figs. 5A-B: via electrode pad 31 and terminal pad 71. Because the wire extends over the entire structure, these limitations are seen to be met).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2012/0160557 A1, from IDS) in view of Akanuma et al. (US 2015/0062683 A1), further in view of Iwasaki (US 2011/0141537 A1), further in view of Haskett et al. (US 2004/0012087 A1).
Yamada, Akanuma, Iwasaki and Haskett disclose micromechanical devise. Therefore, they are analogous art.
Regarding claim 6, Yamada, Akanuma and Iwasaki neither teach nor suggest the frame material is alloy 42.  
However, Haskett discloses a system comprising a frame formed from alloy 42 (Fig. 5 & para [0030]). Among the benefits of selecting alloy 42 includes ensuring desirable thermal expansion properties (para [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamada, Akanuma and Iwasaki such that the frame material is alloy 42, as taught by Haskett, in order to ensure desirable thermal expansion properties.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2012/0160557 A1, from IDS) in view of Akanuma et al. (US 2015/0062683 A1), further in view of Iwasaki (US 2011/0141537 A1), further in view of Cheng et al. (US 2015/0197419 A1).
Yamada, Akanuma, Iwasaki and Cheng disclose micromechanical devise. Therefore, they are analogous art.
Regarding claim 7, Yamada, Akanuma and Iwasaki neither teach nor suggest the coating is compatible with gold wire bonding.  
However, Cheng discloses a system in which a coating enabling an electrical connection is compatible with gold wire bonding (para [0037]: ENIG, ENEPIG). Among the benefits of this configuration includes ensuring a corrosion-resistant and highly conductive connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamada, Akanuma and Iwasaki such that the coating is compatible with gold wire bonding, as taught by Cheng, in order to provide a highly conductive, corrosion-resistant connection.
Regarding claim 8, Yamada, Akanuma, Iwasaki and Cheng disclose the coating is one of electroless nickel immersion gold or electroless nickel electroless palladium immersion gold (Cheng para [0037]: ENIG, ENEPIG).  
Response to Arguments
	Applicant's arguments submitted 3/21/22 have been considered, but are not found persuasive.
	Applicant argues: (1) Yamada does not disclose “an actuator frame consisting of a material coated with a coating that enables a wire to bond onto a surface of the actuator frame to form a wire bonding” because at best, Yamada teaches wires bonded onto electrode pads provided on a frame (pp. 11-13); (2) Yamada does not disclose “a substrate connected to a bottom surface of the actuator frame with the structural adhesive” because Yamada’s fixing frame 30 is not directly connected to board 70 (pp. 14-15 of Remarks).
	Examiner respectfully disagrees.  
Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification.  Regarding argument (1), it is noted that the feature upon which applicant relies (i.e., “an actuator frame consisting of a material coated with a coating that enables a wire to bond onto a surface of the actuator frame to form a wire bonding”) has been given its broadest reasonable interpretation, as set forth in the claim rejections above and as follows. 
Yamada’s fixing frame 30 of actuator element 40 of Figs. 5A-B is seen to be “an actuator frame consisting of a material.” Yamada teaches that this material can be silicon (para [0019]: “semiconductor such as silicon”). Yamada’s fixing frame 30 is further “coated with a coating.” Each electrode pad 31 is considered to be a coating. Additionally, each electrode pad 31 “enables a wire bond onto a surface of the actuator frame to form a wire bonding” as further explained by Yamada at para [0137]: “the electrode pads 31 of the element 40 and the terminal pads 71 of the board 70 are wire-bonded so that they are electrically connected.” That wire bond is located on the surface of fixing frame 30 of actuator element 40. Thus, Yamada is seen to disclose the limitation “an actuator frame consisting of a material coated with a coating that enables a wire to bond onto a surface of the actuator frame to form a wire bonding.”
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner's interpretation is both reasonable and not in conflict with the specification, and the limitation is met by the prior art. 
Any structural differences between Applicant’s invention and Yamada’s “actuator frame consisting of a material coated with a coating that enables a wire to bond onto a surface of the actuator frame to form a wire bonding” should be recited in the claims to distinguish over the prior art. Although the cited reference(s) may be different from the invention claimed, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference(s).  
Regarding argument (2), the claimed feature “a substrate connected to a bottom surface of the actuator frame with the structural adhesive” has been given its broadest reasonable interpretation.  The examiner respectfully disagrees with applicant’s interpretation of, “connected,” which seems to imply that there can be no intervening elements between the substrate, the structural adhesive, and the bottom surface of the actuator frame. However, the specification is silent as to a special definition of “connected,” and Yamada’s board 70 is seen to be connected to a bottom surface of fixing frame 30 via fixing support member 50 and adhesive 60,” as set forth in the above claim rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872